The opinion of the court was delivered by
Knox, J.
Conceding that the sum of twelve hundred dollars paid by Wm. C. Stockton, through Schoonmaker & Co., to C. O. Loomis, was applicable to the judgment in dispute, it does not follow that Stockton, either for himself or as trustee for Mrs. Stockton, the wife of one of the defendants in the judgment, acquired any title to the judgment, except as a purchaser from the plaintiffs’ attorney. William C. Stockton was a mere volun*403teer, and the money paid by him was only intended to transfer the ownership of the judgment, and not to work its satisfaction. It was a purchase and not a payment. An attorney at law as such has no power to sell his client’s judgment, and his attempted sale will only bind the client when the act is ratified, or adopted by the receipt of the money or otherwise. The judgment of Thomas, Cowperthwait & Co. v. Johnston & Stockton, was entered on the 14th January, 1852, for §1277.77. The payment made by C. O. Loomis, their attorney, on the 2d June, 1852, including commissions, amounted to §998.20. To this extent the sale by Loomis was good, but it is very clear that the remainder of the money applicable to this judgment belongs to Thomas, Cowperthwait & Co., and to no one else. But how stands the case between the two purchasers, Wm. C. Stockton and Edward Campbell, Jr.? Stockton’s purchase was first made, but of this Campbell had neither actual nor constructive notice. No assignment was ever made to Stockton, and we are unable to discover any evidence of facts brought home to Campbell sufficient to put him upon inquiry. Before purchasing he inquired of the surviving partner whether the judgment had been paid by the defendants, and was answered in- the negative. In buying from the attorney he took the risk of payment by the attorney to the client; but as to other persons whose interest did not appear of record, and of which he had no notice, he stands in the same position as though he had purchased directly from the plaintiffs in the judgment; and that a subsequent purchase of a judgment accompanied or followed by a transfer upon record will pass title against a prior purchase not docketed, and of which the second purchaser was ignorant, is conclusively settled in this state: 1 Harris 620; 10 Harris 300 ; 1 Casey 80. Our opinion then is, that Campbell’s assignment is good against every one except the plaintiffs in the judgment and as they do not deny his right, it follows that he is entitled to be paid the amount appropriated to him by the auditor.
The exceptions taken by Mr. Selden for Johnston’s administrator are not sustained.
And now, January 15, 1858, it is ordered and decreed, that the decree of the District Court of Allegheny county in sustaining the exceptions to the auditor’s report, and in awarding to R. C. Stockton the money applicable to the judgment of Thomas, Cowperthwait & Co. v. Johnston and Stockton, No. 338, January Term, 1852, is reversed, and the auditor’s report is now confirmed, and distribution decreed according to said report.